WALDEN, Judge.
U-Haul Company appeals from an order denying its motion to dismiss based upon lack of personal jurisdiction and insufficiency of service of process. We affirm.
First, U-Haul says that a trailer is not a “motor vehicle” with the consequence that Section 48.171, Florida Statutes (1981), entitled, Service on Nonresident Motor Vehicle Owners, etc., is not applicable. We disagree and hold that a trailer is a motor vehicle within contemplation of Section 48.-171, Florida Statutes (1981). We support this with the definition found in Chapter 320, Florida Statutes (1979), Motor Vehicle Licenses, as follows:
320.01 Definitions, general. — In construing these statutes, when applied to motor vehicles, and when the context permits, the word, phrase, or term:
(1) “Motor vehicle” includes:
(a) Automobiles, motorcycles, motor trucks, trailers, semitrailers, tractor trailer combinations, and all other vehicles operated over the public streets and highways of this state and used as a means of transporting persons or property over the public streets and highways and propelled by power other than muscular power, but does not include traction engines, road rollers, such vehicles as run only upon a track, bicycles, or “mopeds,” as defined in subsection 316.-003(2). (emphasis added)
(b) A recreational vehicle-type unit primarily designed as temporary living quarters for recreational, camping, or travel use, which either has its own motive power or is mounted on or drawn by another vehicle....
Further, this statute defines trailer:
(6) “Trailer” includes all four-wheel vehicles coupled to, or drawn by a motor vehicle.
U-Haul relies upon Powell v. Henry, 224 So.2d 730 (Fla. 2d DCA 1969), and Garcia v. Mid-Florida Hauling, Inc., 350 So.2d 1141 (Fla. 1st DCA 1977), for the proposition that a trailer is not a motor vehicle. We distinguish and disregard them because there the question was whether or not a trailer is a dangerous instrumentality, a totally different issue. It is our position that a trailer is a motor vehicle per statute for certain purposes such as licensing or service of process. However, a trailer may not be a motor vehicle within the context of whether or not it is a dangerous instrumentality so as to impose vicarious liability.
U-Haul’s remaining point is without merit.
Affirmed.
ANSTEAD, C.J., and BERANEK, J., concur.